DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Conway (US 5,859,094 A; herein after D1) teach a curable liquid silicone composition comprising: 
(A) 100 parts by weight of at least one alkenyl group-containing organopolysiloxane having two silicon-bonded alkenyl groups per molecule (noted A in D1);  
(B) at least one diorganodryogensiloxy-terminated polydiorganosiloxane (noted C2 in D1);
 (C) at least one organosilicon crosslinker containing at least 3 silicon-bonded hydrogen atoms per molecule (noted E in D1);
 (D) at least one addition reaction catalyst D (noted F in D1); 
(E) from 1 to 500 parts by weight of at least one filler E (fumed silica, noted D in D1); 
(F) from 0 to 10 parts by weight of at least one cure modifier F (cf. column 7 lines 1-35 for this option). D1 further teaches this composition can be prepared as two-part composition, part I comprising A+B+C+E and Part II comprising A+E+D (col 7 lines 41-51). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,145,933  - organosiloxane gel-forming composition and use thereof, and including alkenyl-containing polyorganosiloxanes, hydrosilicon compound having at least 3 Si-H groups, SiH blocked polydiorganosiloxanes and a catalyst (see abstract).
US 2005/0113513 A1 – curable silicone pressure adhesive coating compositions. 
US 6,057,405 - Silicone contact adhesive compositions, including a diorganoalkenylsiloxy end-blocked polydiorganosiloxane, a diorganohydrogensiloxy end-blocked polydiorganosiloxane, a crosslinking agent, and a hydrosilylation catalyst. 
US 5,290,885 -unsaturated organic adduct of an organohydrogenpolysiloxane as improved crosslinking agent for silicone pressure sensitive adhesives. 
US 5,169,727 – silicone based pressure sensitive adhesive having high solid contents – including polydiorganosiloxane and a diorganohydrogensiloxy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743